Dissenting opinion by
Judge. Guffy.
The constitutionality of an act entitled “An act to further regulate elections,” passed March 11, 1398, over the objections of the Governor, is the sole question involved in this case. The majority opinion of the court holds the act to be constitutional. I am not able to assent to the conclusions reached by the majority opinion of the court, and the question involved is of so much importance, and *101in my opinion so utterly inconsistent with the principles of republican government, that I feel it to be my duty to file this dissenting opinion.
The Legislature in June, 1892, enacted a general election law for the State, which may be found in chapter 41, Kentucky Statutes, and, beyond question, contained complete provisions for the conduct of all elections authorized by the Constitution, or laws enacted thereunder for the holding of elections, including the receiving and canvassing of the returns, issuing certificates of election, and providing for the trial of contested elections. The act under consideration is in conflict with many provisions of said chapter 41, and, if valid, necessarily repeals same, without making direct reference to any portion of chapter 41 so repealed, and, in my opinion, is a flagrant violation of section 51 of the Constitution, which reads as follows: “No law enacted by the General Assembly shall relate to more than one subject, and that shall be expressed in the title, and no law shall be revised, amended, or the provisions thereof extended or conferred by reference to its title only, but so much thereof as is revised, amended, extended or conferred, shall be re-enacted and published at length.” Some effect must necessarily be given to the section, supra, and the only purpose that seems reasonable is that it was intended by the provisions of said section that, whenever any act of the Legislature was amended or repealed, the existing law, or at least so much thereof as was amended or repealed, should be republished in connection with such amendment or additional enactment, to the end that when presented to the Legislature the members can readily see what the law would be with the amendment or repealing clause in force, and thereby be enabled to judge and determine as to whether the proposed modification should be *102made, or whether the original act ought to remain intact, and, besides, to enable citizens, upon an examination, to readily determine what the existing statute required by an examination of the one act. It is not material to the consideration of this question whether section 51 is a wise provision or not; but, in my mind, it is a wise and salutary provision, necessary to the intelligent discharge of legislative duties, and necessary to enable the citizens and officials of the State to readily and unmistakably ascertain the requirements of the various acts or statutes enacted for the government of the people. The act under consideration makes no reference whatever to the various portions of chapter 41, supra, which are supposed to be repealed by the act in question; and, as a matter of fact, there seems to be an honest difference of opinion among the members of the bar, if not the bench, as to how much, if any, of chapter 41 stands repealed, and how much in force. I am satisfied that the act in question is invalid because it violates or disregards section 51 of the Constitution, supra, and is void for the further reason that if taken into consideration in connection with chapter 41, supra, it is uncertain as to what is the law now in force for the government and conduct of elections.
Section 6 of. the Constitution reads as follows: “All elections shall be free and equal/’ It is a well-known fact, of which courts must take judicial notice, that elections, and the general policy of the government, are conducted in and through political parties; and the act in question places it in the power of one political party to select all the State commissioners and county commissioners from one political party, and those so selected also constitute the Board of Contest; and it seems to me that the manifest meaning of section 6 is to forbid any such legislation. It *103may happen that the majority of the voters of the State might be entirely deprived of selecting a solitary one of the State or county commissioners. It is well known that in some counties one political party has the majority, and consequently has the right to select for county officers persons who sympathize with the dominant party, and it seems to me that that principle is vital to the question of well-regulated self-government; and prior to the enactment of the act in question the officers so selected by the people controlled the appointment of election officers for the several precincts, who canvassed the returns, issued the certificates of election, and also constituted the Board of Contest for county officers. But all this is done away ■with by the act under consideration, and vested in three commissioners, who may all belong to the political party largely in the minority in said county, and appointed by the State Board of Commissioners, who owe their appointment to a party majority in the Legislature.
Section 161 of the Constitution reads as follows: “The compensation of any city, county, town, or municipal officer shall not be changed after his election or appointment, or during his term of office; nor shall the term of anj- such officer be extended beyond the period for which he may have been elected or appointed.” The act in question is a violation of section 161, above quoted, for the reason that it deprives the several county judges, clerks, and sheriffs in office at the time of its enactment of fees which under the then existing laws they were entitled to at the time of their elections; and it is no answer to this contention to say that they are relieved of duties which under the former statute they were required to perform. The evident intention of section 161 was to render every officer secure in the emoluments of the office existing at *104the time he was elected, and also to prevent such officers from seeking to influence the Legislature to increase their fees or emoluments, and is a wholesome and salutary provision. It makes the officers independent of legislative power, and also relieves the Legislature from being importuned by officers to increase their fees or salaries. In the case of Bright v. Stone, Auditor (Ky.) [43 S. W., 207], this court decided that an act of the Legislature enacted in 1894, providing that the clerks of the various circuit courts of this Commonwealth, etc., shall be entitled to, and allowed and paid by this Commonwealth, a fee of five dollars for services rendered or performed by them respectively for the Commonwealth in all felony cases, or prosecutions by indictment for felony, in their respective courts, except in such prosecution in • which the defendant may, under a felony indictment, be convicted for misdemeanor. Bright had been elected circuit clerk in 1892, and hence the validity of section 161, oupra, was directly involved; and in deciding the case the court said: “As that statute was passed after the appellant’s term of office commenced, the decisive question arises whether the fees or compensation sued for come within the provisions of section 161 of the Constitution, as follows: ‘The compensation of any city, county, town or municipal officer shall not be changed after his election or appointment, or during his term of office; nor shall the term of any such officer be extended beyond the period for which he may have been elected or appointed.’ Prior to the statute in question the compensation of the clerks of the circuit and county courts of the Commonwealth had been paid not out of the State treasury, but by fees authorized to be fixed and taxed in specified sums for designated services; and thus was the aggregate compensation of each ascertained, and authorized to be collected *105and appropriated. But no fees had, before that statute, ever been allowed for the services rendered by circuit clerks in felony cases. It is therefore plain that, however just it may be to pay for services of that nature out of the State treasury, circuit clerks in office when the statute was passed are not entitled to the benefit of its provisions, because, in the explicit language and meaning of section 161, the compensation of such officers was thereby changed.” It will be seen from the opinion supra that this court expressly held that the fees or compensation of an officer can not be changed during his term of office. It is a well-settled rule of law that what the Legislature can not do directly it shall not dp indirectly; hence it can not lessen or destroy the fees or compensation of an officer by creating a new officer, and devolving upon him the duties, or require from him services, that had theretofore been required of the officer then in office. If the Legislature can by the enactment of the law in question deprive the county judge, clerk, and sheriff of the statutory fees to which’they are entitled, and to which they had always theretofore been entitled, then they may be deprived of all fees by simply relieving them from performing the services, and giving the employment and fees connected therewith to the incumbent of some new office which the Legislature might see fit to create, and then proceed to select the men to fill it. Such a power is much greater than the increase or diminution-of the fees which is prohibited by section 161. If the Legislature can create a new office, and appoint persons to fill the same, and authorize them to perform services theretofore required by the person then in office, they can utterly destroy the fees and emoluments of every county officer in the State of Kentucky. For instance, it may create the office of Recorder, and provide that he shall *106record all the deeds and mortgages, issue all the licenses, and, in short, perform all the other duties that are now required of the county clerk, or it might create the office of county treasurer, and require him to perform all the duties of the sheriff, and so in regard to all the other county officers; for it must be remembered that the Constitution itself does not provide that any of the officers named shall continue to discharge the duties required of them by the then existing statute, but their duties and fees are prescribed by law, and the Constitution only guarantees that the fees shall not be changed during the term for which such officers are elected, If the Legislature can exercise the power hereinbefore indicated, it may also create the office of Comptroller, and require that he perform all the duties that have been heretofore required of the State Auditor, and therefore deny to the Auditor the payment of any salary, and, upon the same principle, pass similar laws relative to the Treasurer, Secretary of State, etc., relieving them from the performance of the duties required of them, and deny them the salaries provided by law.
It occurs to me that the act under consideration is in violation of section 28 of the Constitution, which reads as follows: “No person or collection of persons, being of one of those departments, shall exercise any power properly belonging to either of the others, except in the instances hereinafter expressly directed or permitted.” It seems to me that the election of State Commissioners provided for is an exercise of executive power, and therefore in conflict with section 28, supra-.
Section 135 of the Constitution reads as follows: “No courts, save those provided for in this Constitution, shall be established.” This new county as well as State Board’ of Contest to try contested elections is essentially a court *107created by the Legislature, and not provided for by the Constitution. It is essentially a judicial act to adjudge an office to a person, or deprive a person of an office.
Section 107 provides that “the General Assembly may provide for the election or.appointment, for a term not exceeding four years, of such other county or district ministerial and executive officers as may,, from time to time, be necessary.” This provision only authorizes the appointment of ministerial and executive officers, and, taken in connection with the other provisions of the Constitution, necessarily prohibits the appointment of any additional judicial officers. .
Section 93 of the Constitution provides that: “Inferior State officers not specifically provided for in this Constitution, may be appointed or elected, in such manner as may be prescribed by law, for a term not exceeding four years, and until their successors are appointed or elected and qualified.” The three Election Commissioners selected under the provisions of the act in question are in no sense inferior officers, and can not be so treated or recognized. They have greater power than any other tribunal in the State. They are authorized, to canvass the returns for every State officer, for judges of the Court of Appeals, circuit judges, Commonwealth’s attorneys, as well as members of congress. They have exclusive and final jurisdiction of all contested elections of Commonwealth’s attorneys, circuit judges, judges of the Court of Appeals, and all State officers except Governor and Lieutenant Governor; and it is worthy of note that the returns sent to them are sént by officers appointed by the State Commissioners. They may in fact absolutely determine who shall hold the offices hereinbefore enumerated. I can not believe it possible that the framers of the Constitution ever in*108tended to, or in fact did, authorize the Legislature to invest the three commissioners with such supreme power. It will be seen that the term of office is four years, and, if a vacancy occurs in said Board whilst the General Assembly is in session, such vacancy shall be filled by election by the General Assembly, but, if a vacancy occurs while .the General Assembly is not in session, such vacancy' shall be filled by appointment by the remaining member or members of said Board; so that in no state of case do the people have any voice in the selection of the commissioners, nor in the filling of any vacancies that may occur during their term of office. The State Commissioners appoint the county Commissioners, who constitute the County Board, who may be removed by the State Commissioners at any time. Thus, it will be seen that three men have absolute control of the entire election machinery of the State, and the final determination of all contests for all the State offices except Governor and Lieutenant Governor as well as the judicial offices hereinbefore mentioned.
If any reliance can be placed in current history of tfye day, great efforts are being made by unworthy persons or associations to obtain all possible control of official and political power, for the purpose of using the same for selfish or unworthy purposes. If, from any cause, such malign influences should ever be able to procure the selection of two out of the three State Commissioners who were alike willing to serve such unworthy interests, it would be impossible for any considerable number of men not in sympathy with such unworthy purposes ever to hold any of the aforesaid important offices in the State; and it would be alike impossible to ever elect a Legislature that would repeal or modify the act in question, or elect *109a different kind oí commissioners. I cheerfully admit that the three present commissioners are competent and trustworthy men, and that no such dire results will occur while they administer the trusts confided to them; but it is manifest to me that it is unconstitutional to invest three or even a larger number of men with the absolute and unlimited power which this act gives to the aforesaid State Commissioners.
The majority opinion quotes sec. 153 of the. Constitution, which reads as follows: “Except as otherwise herein expressly provided, the General Assembly shall have power to provide by general law for the manner of voting, for ascertaining the result of elections and making due returns thereof, for issuing certificates or commissions to all persons entitled thereto, and for the trial of contested elections.” If the section supra is to be given the construction that the majority opinion seems to attach to it, namely, that there is no restriction on the power of the Legislature as to the creation of new offices, and appointing the officers to conduct and control elections then it would follow that the Legislature may appoint one commissioner for life, with power to appoint one or more commissioners in each county, and one in each precinct, to conduct elections, make returns, issue certificates and commissions, and try all contests. The evident meaning of the section supra is that through the officers created and provided for by the Constitution, and consistently with its provisions, the Legislature should provide for the conduct of elections, including contests, etc. The construction given by the majoritv’- opinion to section 153 is clearly in conflict with section 2 of the Constitution, which says, “Absolute and arbitrary power over the lives, liberty and property of freemen exists nowhere in a republic, not even *110in the largest majority;” and also in conflict with section 4, which declares that “all power is inherent in the people, and all free governments are founded on their authority and instituted for their peace, safety, happiness and the protection of property. * * *”
It seems from current history, that a considerable portion of the population fear that corporations may seize upon and control the whole election machinery, and thereby wield it in their own interest, and to the detriment of the people at large. If there be any foundation for such apprehension, it is natural that such corporations would endeavor to secure the selection of the State Election Commissioners, and if they could do so, and could make them subservient, corporation control would be complete. On the other hand, if current history be true, quite a number of people fear that the anarchists or the lawless element will obtain governmental control, and thereby destroy property and individual rights. If there be any such desire, it is not unreasonable to suppose that that element will seek to secure the appointment of State Commissioners who will subserve their purposes; and, if they can succeed, then the community at large will be utterly under the control of that pernicious element. It may be true that the apprehension in regard to both these elements is entirely unfounded, yet the safety of the community demands that such control should, as far as practical, be made utterly impossible. For nearly half a century the people of the various counties have been allowed to elect their officers that control and manage county elections, so far as the appointment of county officers to conduct elections, canvass the vote, and certify the returns is concerned, and also elect the men who constitute the county board of contest, and for about the same length of time the voters of *111the State have selected the men who constitute the State canvassing board and the State Board of Contest; and it seems to me that it is a subversion of the principles of self) government, as well as a violation of the Constitution, to depart from this long-sanctioned principle and policy. The act in question never was presented to or .discussed before the people prior to its enactment. The act in question absolutely denies the people any voice in the selection of any of the officers who conduct elections, canvass the returns, certify the results, issue certificates of election, and try contested elections. It can not be that such an act is constitutional. For the reasons given, and others that might be stated, I most earnestly and respectfully dissent from the majority, opinion rendered in this case.